Name: Commission Regulation (EC) NoÃ 611/2008 of 26Ã June 2008 fixing the maximum export refund for white sugar in the framework of the standing invitation to tender provided for in Regulation (EC) NoÃ 900/2007
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 27.6.2008 EN Official Journal of the European Union L 166/25 COMMISSION REGULATION (EC) No 611/2008 of 26 June 2008 fixing the maximum export refund for white sugar in the framework of the standing invitation to tender provided for in Regulation (EC) No 900/2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular the second subparagraph and point (b) of the third subparagraph of Article 33(2) thereof, Whereas: (1) Commission Regulation (EC) No 900/2007 of 27 July 2007 on a standing invitation to tender to determine refunds on exports of white sugar for the 2007/08 marketing year (2) requires the issuing of partial invitations to tender. (2) Pursuant to Article 8(1) of Regulation (EC) No 900/2007 and following an examination of the tenders submitted in response to the partial invitation to tender ending on 26 June 2008, it is appropriate to fix a maximum export refund for that partial invitation to tender. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 For the partial invitation to tender ending on 26 June 2008, the maximum export refund for the product referred to in Article 1(1) of Regulation (EC) No 900/2007 shall be 30,700 EUR/100 kg. Article 2 This Regulation shall enter into force on 27 June 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 1260/2007 (OJ L 283, 27.10.2007, p. 1). Regulation (EC) No 318/2006 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 October 2008. (2) OJ L 196, 28.7.2007, p. 26. Regulation as last amended by Commission Regulation (EC) No 148/2008 by Commission Regulation (OJ L 46, 21.2.2008, p. 9).